Case 1:18-cv-00502-JAO-KJM Document 64 Filed 11/02/20 Page 1 of 6     PageID #: 1355




  KENJI M. PRICE #10523
  United States Attorney
  HARRY YEE #3790
  Assistant U.S. Attorney
  Room 6-100, PJKK Federal Bldg.
  300 Ala Moana Boulevard
  Honolulu, Hawaii 96850
  Telephone: (808) 541-2850
  Email: Harry.Yee@usdoj.gov
  JEFFREY BOSSERT CLARK
  Acting Assistant Attorney General
  WILLIAM C. PEACHEY
  Director
  GLENN M. GIRDHARRY
  Assistant Director
  SAMUEL P. GO NYS BAR #4234852
  Assistant Director
  United States Department of Justice
  Office of Immigration Litigation, District Court Section
  P.O. Box 868, Ben Franklin Station
  Washington, D.C. 20044
  Telephone: (202) 353-9923
  E-mail: samuel.go@usdoj.gov
  Attorneys for Defendant

                        UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  YA-WEN HSIAO,                           )   Civil No. 1:18-cv-00502-JAO-KJM
                                          )
  Plaintiff,                              )   DEFENDANT’S SCHEDULING
                                          )   CONFERENCE STATEMENT;
  v.                                      )   CERTIFICATE OF SERVICE
                                          )
  EUGENE SCALIA,                          )   DATE: November 9, 2020
  Secretary of Labor,                     )   TIME: 9:30 a.m.
                                          )   JUDGE: Honorable Kenneth J.
  Defendant.                              )      Mansfield
Case 1:18-cv-00502-JAO-KJM Document 64 Filed 11/02/20 Page 2 of 6            PageID #: 1356




         DEFENDANT’S SCHEDULING CONFERENCE STATEMENT

        Defendant Eugene Scalia, Secretary of Labor, through undersigned counsel,

  submits his Rule 16 Scheduling Conference Statement in the above-referenced

  matter.

  1.    NATURE OF THE CASE

        Plaintiff brings this civil action against Defendant under the Administrative

  Procedure Act (“APA”), 5 U.S.C. § 702 et seq., and the Fifth Amendment of the

  Constitution, alleging, among other things, that (1) the United States Department

  of Labor’s (“DOL”) denial of a labor certification filed by the University of

  Hawaii’s John A. Burns School of Medicine “on behalf of Plaintiff,” and the Board

  of Alien Labor Certification’s (“BALCA”) affirmance of DOL’s denial is an abuse

  of discretion; (2) the En Banc procedures adopted by BALCA are arbitrary,

  capricious, and violate the APA; and that (3) BALCA’s adjudication violated

  Plaintiff’s Fifth Amendment due process rights.

  2.    STATEMENT OF JURISDICTION

        Plaintiff invoked the jurisdiction of the district court under the

  Administrative Procedure Act, 5 U.S.C. § 702 et seq., and 28 U.S.C. § 1331.

  Plaintiff also invoked the District of Hawaii as the proper venue for this matter.

  Defendant does not dispute jurisdiction or venue at this time.



                                          - 2 -
Case 1:18-cv-00502-JAO-KJM Document 64 Filed 11/02/20 Page 3 of 6             PageID #: 1357




  3.    DEMAND FOR JURY TRIAL

        No jury trial has been demanded in this case.

  4.    APPROPRIATENESS OF DISCLOSURES

        As the district court dismissed this matter for lack of standing, and the Ninth

  Circuit Court of Appeals vacated the district court’s dismissal and remanded the

  matter back to district court, Defendant has not yet answered Plaintiff’s amended

  complaint, and Defendant’s argument, as raised in his Motion to Dismiss, that

  Plaintiff’s Fifth Amendment due process claim should be dismissed under Fed. R.

  Civ. P. 12(b)(6) for failure to state a claim has not yet been addressed.

  Accordingly, Defendant respectfully requests that the court allow Defendant to

  respond to Plaintiff’s amended complaint by November 23, 2020.

        Defendant previously agreed with Plaintiff, as stated in Defendant’s

  previous Rule 16 Statement filed on February 14, 2019, that as this matter is an

  action for review of the administrative record, initial disclosures pursuant to the

  Fed. R. Civ. P. 26 and LR26.1 are not required. Once Defendant answers the

  complaint, Defendant will obtain and serve the administrative record on Plaintiff in

  a timely manner, and does not oppose Plaintiff’s request to have an opportunity to

  ask that the record be supplemented, if necessary, within 30 days of receiving the

  record.



                                          - 3 -
Case 1:18-cv-00502-JAO-KJM Document 64 Filed 11/02/20 Page 4 of 6            PageID #: 1358




  5.    DISCOVERY COMPLETED/IN PROGRESS; MOTIONS PENDING &
        DATES

        Defendant previously agreed with Plaintiff, as stated in Defendant’s

  previous Rule 16 Statement filed on February 14, 2019, that as an action for review

  of the administrative record, discovery is not appropriate for this case. Plaintiff’s

  challenge to the legality of rules and procedures does not involve any discovery.

  6.    APPROPRIATENESS OF SPECIAL PROCEDURES

        No special procedures appear necessary.

  7.    RELATED CASES

        Defendant is not aware of any related cases.

  8.    ANY ADDITIONAL MATTERS

        No additional matters need be raised at this time.



  Dated: November 2, 2020                    Respectfully submitted,

                                             KENJI M. PRICE
                                             United States Attorney
                                             District of Hawaii

                                             By:/s/ Harry Yee
                                             HARRY YEE
                                             Assistant U.S. Attorney

                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             WILLIAM C. PEACHEY
                                             Director
                                           - 4 -
Case 1:18-cv-00502-JAO-KJM Document 64 Filed 11/02/20 Page 5 of 6    PageID #: 1359




                                        GLENN M. GIRDHARRY
                                        Assistant Director

                                        By:/s/ Samuel P. Go
                                        SAMUEL P. GO
                                        NYS Bar No. 4234852
                                        Assistant Director
                                        United States Department of Justice
                                        Civil Division
                                        Office of Immigration Litigation
                                        District Court Section
                                        P.O. Box 868, Ben Franklin Station
                                        Washington, D.C. 20044
                                        Telephone: (202) 353-9923
                                        E-mail: Samuel.go@usdoj.gov

                                        Attorneys for Defendant




                                      - 5 -
Case 1:18-cv-00502-JAO-KJM Document 64 Filed 11/02/20 Page 6 of 6         PageID #: 1360




                           CERTIFICATE OF SERVICE

        I hereby certify that, on November 2, 2020 by the method of service noted

  below, a true and correct copy of the foregoing was served on the following at their

  last known address:

        Served by First-Class Mail:

        Ya-Wen Hsiao                                 November 2, 2020
        1141 Hoolai St., Apt. 201
        Honolulu, HI 96814



                                      /s/ Samuel P. Go
                                      Samuel P. Go
                                      Assistant Director
                                      District Court Section
                                      Office of Immigration Litigation
                                      Civil Division
                                      U.S. Department of Justice
                                      P.O. Box 868, Ben Franklin Station
                                      Washington, D.C. 20044
                                      Tel: (202) 353-9923
                                      Fax: (202) 305-7000
